USCA11 Case: 21-11431     Date Filed: 09/21/2022   Page: 1 of 17




                                          [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                   For the Eleventh Circuit

                    ____________________

                         No. 21-11431
                    Non-Argument Calendar
                    ____________________

JOSE MONTALBAN,
                                             Plaintiff-Appellant,
versus
CHARLES E. SAMUELS, JR., et al.,


                                                    Defendants,


JOHN DOE,
S.I.S. Officers,
FNU BOLEY,
FNU SMITH,
USCA11 Case: 21-11431        Date Filed: 09/21/2022     Page: 2 of 17




2                      Opinion of the Court                 21-11431

Case Manager B Unit, et al.,


                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 5:16-cv-00405-TPB-PRL
                    ____________________

Before JILL PRYOR, BRANCH, and ANDERSON, Circuit Judges.
PER CURIAM:
       Jose Montalban, a federal prisoner, appeals from the district
court’s grant of a motion to dismiss his third amended complaint
alleging violations of his First, Fifth, Sixth, Eighth, and Fourteenth
Amendment rights, which he asserted under Bivens v. Six Un-
known Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971), and its denial of his post-judgment motion for reconsidera-
tion. In his suit, Montalban had alleged that the defendants con-
spired and retaliated against him; subjected him to deliberate indif-
ference to his medical needs; deprived him of his liberty and prop-
erty; and violated his First, Sixth, Fifth and Fourteenth Amendment
rights while he was detained at two prison facilities. On appeal, he
argues that a magistrate judge erred in denying his motions for ap-
pointment of counsel and to compel discovery. He also argues that
USCA11 Case: 21-11431           Date Filed: 09/21/2022       Page: 3 of 17




21-11431                  Opinion of the Court                             3

the district court erred in dismissing his claims on the ground that
he failed to exhaust his administrative remedies, because the de-
fendants’ actions rendered his remedies unavailable to him. Addi-
tionally, he argues that the court erred in dismissing his First, Fifth,
Sixth, and Fourteenth Amendment claims on the basis that he did
not have a Bivens remedy for those claims. He further argues that
the court erred in finding that the defendants were entitled to qual-
ified immunity as to his Eighth Amendment claim because they
were deliberately indifferent to his serious medical needs. Finally,
he argues that the court erred in denying his motions to file extra
pages and for reconsideration. 1
       We address each point in turn.
                                     I.
        When appropriate, we will review a district court’s denial of
a motion for appointment of counsel for abuse of discretion. De-
Jesus v. Lewis, 14 F.4th 1182, 1202 (11th Cir. 2021). In addition, a
district court’s discovery decisions are normally reviewed for abuse
of discretion. United States v. R&F Properties of Lake Cnty., Inc.,
433 F.3d 1349, 1355 (11th Cir. 2005).
      When a magistrate judge rules on a non-dispositive pretrial
matter, however, a party must object to the order within 14 days,

1 Although Montalban originally named a large number of individuals as de-
fendants, he listed only nine defendants in his third amended complaint, plus
two John Does. One of the defendants died and is no longer a party to this
appeal.
USCA11 Case: 21-11431           Date Filed: 09/21/2022        Page: 4 of 17




4                         Opinion of the Court                     21-11431

and “may not assign as error a defect in the order not timely ob-
jected to.” Fed. R. Civ. P. 72(a). We have held that “appellate
courts are without jurisdiction to hear appeals directly from federal
[magistrate judges].” United States v. Schultz, 565 F.3d 1353, 1359
(11th Cir. 2009). We have also concluded that “where a party fails
to timely challenge a [magistrate judge’s] nondispositive order be-
fore the district court, the party waive[s] his right to appeal those
orders in this Court.” Smith v. School Bd. of Orange Cnty., 487
F.3d 1361, 1365 (11th Cir. 2007).
       Here, Montalban’s challenges to the denial of his motions
for appointment of counsel and to compel discovery fail. Each of
Montalban’s motions were ruled on by the magistrate judge, and
he did not object to them before the district court. Accordingly,
appellate review of such claims is precluded. See Schultz, 565 F.3d
at 1359; Smith, 487 F.3d at 1365. 2


2 Further, even if review is permissible and appropriate, we conclude that
Montalban has not shown that the district court abused its discretion in deny-
ing these motions. Montalban presents no argument that exceptional circum-
stances warranted appointment of counsel, and the magistrate judge noted
that counsel would be appointed if it later became necessary. Smith v. Fla.
Dept. of Corr., 713 F.3d 1059, 1063 (11th Cir. 2013). Additionally, the magis-
trate judge was within its discretion to deny Montalban’s motions to compel
discovery. Permitting discovery while the motion to dismiss the case for qual-
ified immunity was pending would have been inappropriate, as that defense,
if meritorious, would render further discovery unnecessary. Saucier v. Katz,
533 U.S. 194, 200 (2001) (holding when a defendant seeks qualified immunity,
“a ruling on that issue should be made early in the proceedings so that the
costs and expenses of trial are avoided where the defense is dispositive.”).
USCA11 Case: 21-11431           Date Filed: 09/21/2022       Page: 5 of 17




21-11431                  Opinion of the Court                             5

                                     II.
        We review de novo a district court’s interpretation and ap-
plication of the exhaustion requirement under 42 U.S.C. § 1997e(a).
Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th
Cir. 2015). To the extent that the district court makes specific fac-
tual findings, we review those findings for clear error, but will oth-
erwise accept as true the facts set forth in the complaint and draw
all reasonable inferences in the plaintiff’s favor. Id. Exhaustion
should be decided on a Rule 12(b) motion to dismiss. Bryant v.
Rich, 530 F.3d 1368, 1375 (11th Cir. 2008). On a motion to dismiss
for failure to exhaust, the district court may consider facts outside
of the pleadings to resolve factual disputes so long as the factual
disputes do not decide the merits and the parties have sufficient
opportunity to develop a record. Id. at 1376.
        In 1995, Congress enacted the Prison Litigation Reform Act
(“PLRA”), which “made comprehensive changes to the way pris-
oner abuse claims must be brought in federal court.” Ziglar v. Ab-
basi, 137 S. Ct. 1843, 1865 (2017). 42 U.S.C. 1997e(a), which was
enacted as part of the PLRA, provides that “[n]o action shall be
brought with respect to prison conditions under section 1983 of this
title, or any other Federal law, by a prisoner confined in any jail,



Further, the magistrate judge noted that discovery would be ordered if the
case survived the motion to dismiss. Thus, even if appellate review is appro-
priate, Montalban has not shown that the district court made a clear error of
judgment in denying his motions to compel discovery.
USCA11 Case: 21-11431        Date Filed: 09/21/2022      Page: 6 of 17




6                       Opinion of the Court                 21-11431

prison, or other correctional facility until such administrative rem-
edies as are available are exhausted.” 42 U.S.C. § 1997e(a); Chan-
dler v. Crosby, 379 F.3d 1278, 1286 (11th Cir. 2004).
        Courts should employ a two-step process in analyzing a mo-
tion to dismiss for failure to exhaust administrative remedies.
Turner v. Burnside, 541 F.3d 1077, 1082 (11th Cir. 2008). First, the
district court should analyze the factual allegations in the defend-
ant’s motion to dismiss and the plaintiff’s response, taking the
plaintiff’s version of the facts as true if there is a conflict between
them, and determine whether the plaintiff’s complaint should be
dismissed in light of those facts. Id. Second, if the complaint is
not subject to dismissal at that stage, the district court must “make
specific findings in order to resolve the disputed factual issues re-
lated to exhaustion.” Id. After making findings on the disputed is-
sues of fact, the district court then decides whether the prisoner has
exhausted his available administrative remedies. Id. at 1083.
       The exhaustion requirement is waived when grievance pro-
cedures are unavailable such that they are not “capable of use to
obtain some relief for the action complained of.” Ross v. Blake, 578
U.S. 632, 642 (2016). We have determined that a prison official’s
“serious threats of substantial retaliation” against an inmate for
pursuing an administrative remedy make the remedy unavailable
and lift the exhaustion requirement if (1) the threat actually de-
terred the inmate from lodging a grievance or pursuing part of the
grievance process; and (2) the threat is one that would deter a rea-
sonable inmate of ordinary firmness and fortitude from lodging a
USCA11 Case: 21-11431       Date Filed: 09/21/2022     Page: 7 of 17




21-11431               Opinion of the Court                        7

grievance or pursuing the part of the grievance process that the in-
mate failed to exhaust. Turner, 541 F.3d at 1085.
       Here, the district court properly applied the Turner frame-
work and concluded that Montalban failed to exhaust his available
administrative remedies. The district court undertook the first
Turner step by taking Montalban’s assertions as true and finding
that dismissal was not warranted under Montalban’s alleged facts.
Turner, 541 F.3d at 1082. The district court then proceeded to the
second Turner step by reviewing the factual record and making
pertinent findings. Turner, 541 F.3d at 1082. The district court
reviewed Montalban’s email communications, informal resolution
forms, and formal Administrative Remedy (“AR”) requests and
found that Montalban did not properly proceed through the AR
process. The district court correctly concluded that Montalban did
not proceed through the full AR process, including an informal BP-
8 request, a proper BP-9 form, a timely appeal to the regional office
on a BP-10 form, and a timely appeal to the central office on a BP-
11 form. 28 C.F.R. §§ 542.13(a), 542.14(a), 542.15(a). Additionally,
many of Montalban’s rejection notices contained instructions
about how to appeal or refile a rejected request. As a result, Mon-
talban failed to exhaust administrative remedies before filing his
complaint.
       Furthermore, any alleged threats or actions by the defend-
ants did not render the administrative process unavailable to Mon-
talban. Ross, 578 U.S. at 642; Turner, 541 F.3d at 1085. As the dis-
trict court recognized, Montalban filed numerous informal and
USCA11 Case: 21-11431       Date Filed: 09/21/2022     Page: 8 of 17




8                      Opinion of the Court                21-11431

formal grievances between July 2014 and June 2016 despite his re-
taliatory placement in the Special Housing Unit (“SHU”), McLean’s
statement that he wasn’t getting his property back, and Phillips’
slamming of his desk. Moreover, Montalban cannot show that the
defendants impeded him from filing his remedies and receiving re-
sponses. The only remedy request rejected as untimely was a re-
quest submitted on November 2, 2015, regarding Montalban’s July
2014 collarbone injury, which violated the 20-day deadline from
the time of the event to file a BP-9 form. 28 C.F.R. § 542.14(a).
Finally, even if Montalban did not receive responses to his requests,
the AR process required him to nevertheless proceed to the next
level to properly exhaust his remedies. 28 C.F.R. § 542.18.
       In addition, contrary to Montalban’s assertion, the district
court did not err in considering materials outside the pleadings in
making factual findings related to exhaustion. Rich, 530 F.3d at
1376. On remand, the district court provided both parties the op-
portunity to supplement the record, and thus Montalban had fair
notice of his and the defendants’ opportunity to develop the record.
Id. Accordingly, Montalban failed to show that the district court
erred in its application of the Turner framework and that its factual
findings were clearly erroneous.
      Accordingly, Montalban’s Bivens claims fail for lack of ex-
haustion of administrative remedies. Nevertheless, the district
court addressed Defendants’ alternative arguments on the merits,
and agreed with Defendants: (a) that Montalban did not have a
Bivens remedy for his First, Fifth, Sixth, and Fourteenth
USCA11 Case: 21-11431       Date Filed: 09/21/2022     Page: 9 of 17




21-11431               Opinion of the Court                        9

Amendment claims, and (b) that Defendants were entitled to qual-
ified immunity on his Eighth Amendment claims. In Parts III and
IV below, we also agree with and affirm the district court on these
alternative grounds.
                                III.
       We review a district court’s grant of a motion to dismiss un-
der Rule 12(b)(6) for failure to state a claim de novo, accepting the
allegations in the complaint as true and construing them in the light
most favorable to the plaintiff. Glover v. Liggett Group, Inc., 459
F.3d 1304, 1308 (11th Cir. 2006).
       In Bivens, the Supreme Court held that injured plaintiffs
could bring a cause of action for damages against federal officers
based on violations of their constitutional rights. Bivens, 403 U.S.
388, 392 (1971). While Bivens involved a violation of the Fourth
Amendment, the Supreme Court has allowed a Bivens action alleg-
ing gender discrimination under the Due Process Clause of the
Fifth Amendment. Id.; Davis v. Passman, 442 U.S. 228, 248-49
(1979). It has also recognized a Bivens action for deliberate indif-
ference to serious medical needs under the Eighth Amendment.
Carlson v. Green, 446 U.S. 14, 18 (1980). These three contexts rep-
resent the only instances in which the Supreme Court has approved
of an implied Bivens remedy. Ziglar, 137 S. Ct. at 1855.
      In Ziglar v. Abbasi, however, the Supreme Court held that
Bivens may not be extended to a new context where special factors
counsel hesitation in the absence of affirmative action by Congress.
USCA11 Case: 21-11431        Date Filed: 09/21/2022     Page: 10 of 17




10                      Opinion of the Court                 21-11431

Id. at 1857. A case presents a new Bivens context when it is “differ-
ent in a meaningful way” from previous Bivens cases decided by
the Supreme Court. Id. at 1859.
       The Supreme Court has not defined the phrase “special fac-
tors counselling hesitation,” but it stated that “the inquiry must
concentrate on whether the Judiciary is well suited, absent congres-
sional action or instruction, to consider and weigh the costs and
benefits of allowing a damages action to proceed.” Id. at 1857-58.
Thus, a “special factor counselling hesitation” is one that “cause[s]
a court to hesitate before answering that question in the affirma-
tive.” Id. at 1858. Generally, “if there are sound reasons to think
Congress might doubt the efficacy or necessity of a damages rem-
edy as part of the system for enforcing the law and correcting a
wrong, the courts must refrain from creating the remedy.” Id.
        Here, the district court properly concluded that Montalban
did not have a Bivens cause of action to raise his First, Fifth, Sixth,
and Fourteenth Amendment claims. Each of these claims arise in
a new context, because they differ in a meaningful way from the
three existing Bivens contexts recognized by the Supreme Court.
Ziglar, 137 S. Ct. at 1859. Further, special factors counsel hesitation
in extending Bivens in this context. Id. at 1857-58. The Supreme
Court has not recognized a Bivens cause of action for claims arising
under the First, Sixth, and Fourteenth Amendments. Id. at 1855.
Additionally, to the extent that Montalban alleged Fifth Amend-
ment violations in the form of compulsory self-incrimination, de-
nial of access to the courts, and deprivation of liberty and property,
USCA11 Case: 21-11431       Date Filed: 09/21/2022     Page: 11 of 17




21-11431               Opinion of the Court                        11

those claims were meaningfully different than the gender discrim-
ination claim for which the Supreme Court recognized a Fifth
Amendment Bivens cause of action. Passman, 442 U.S. at 248-49.
        Further, special factors counsel hesitation in extending
Bivens in this context. Ziglar, 157 S. Ct. at 1857-58. The BOP’s AR
process, which was available to Montalban, provided him an alter-
native means of relief that forecloses extension of a Bivens remedy.
Id. at 1858. Even if we accepted as true Montalban’s allegations
that the AR process was unavailable to him, other factors counsel
hesitation. As the Supreme Court noted in Ziglar, Congress had
occasion to consider the matter of prisoner abuse but chose not to
create a standalone damages remedy against federal prison staff.
Id. at 1865. Thus, there are sound reasons to think that Congress
might doubt the efficacy or necessity of a damages remedy for
claims of prisoner abuse. Id. at 1858. Additionally, separation of
powers concerns further counsel hesitation, as this Court has rec-
ognized that prison administration is best left to the legislative and
executive branches of government. Pesci v. Budz, 730 F.3d 1291,
1296 (11th Cir. 2013) (recognizing that prison administration “is an
inordinately difficult undertaking that requires expertise, planning,
and the commitment of resources, all of which are peculiarly
within the province of the legislative and executive branches of
government.”). Thus, there is reason to believe that the judiciary
is not well suited to consider and weigh the costs and benefits of
allowing a damages action to proceed in this case. Ziglar, 137 S.
Ct. at 1857-58.
USCA11 Case: 21-11431        Date Filed: 09/21/2022      Page: 12 of 17




12                      Opinion of the Court                  21-11431

       Accordingly, we conclude that the district court did not err
in determining that Montalban did not have a Bivens remedy for
his First, Fifth, Sixth, and Fourteenth Amendment claims.
                                  IV.
       We review de novo a district court’s dismissal for failure to
state a claim based on qualified immunity, accepting the facts al-
leged in the complaint as true and drawing all reasonable inferences
in the plaintiff's favor. St. George v. Pinellas Cnty., 285 F.3d 1334,
1337 (11th Cir. 2002).
       “An official asserting the affirmative defense of qualified im-
munity must initially establish that he was acting within his discre-
tionary authority.” Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1136
(11th Cir. 2007). When determining whether an official acted
within his discretionary authority we consider: (1) “whether the of-
ficial is engaged in a legitimate job-related function”; and
(2) “whether he is executing that job-related function . . . in an au-
thorized manner.” Holloman ex rel. Holloman v. Harland, 370
F.3d 1252, 1266 (11th Cir. 2004).
       If the official was acting within his discretionary authority,
the burden then shifts to the plaintiff to show that the official is not
entitled to qualified immunity. Skop, 485 F.3d at 1136-37. To do
so, the plaintiff must (1) “show that a constitutional right has been
violated;” and (2) show that “the right violated was clearly estab-
lished.” Roberts v. Spielman, 643 F.3d 899, 904 (11th Cir. 2011)
(quotation marks omitted).
USCA11 Case: 21-11431        Date Filed: 09/21/2022     Page: 13 of 17




21-11431                Opinion of the Court                        13

       The Eighth Amendment prohibits deliberate indifference to
the serious medical needs of prisoners. Estelle v. Gamble, 429 U.S.
97, 104 (1976). In order to bring a deliberate-indifference claim, a
plaintiff must show “(1) a serious medical need; (2) the defendant’s
deliberate indifference to that need; and (3) causation between that
indifference and the plaintiff’s injury.” Gilmore v. Hodges,
738 F.3d 266, 273-74 (11th Cir. 2013) (quotation marks omitted).
       Medical treatment only violates the Eighth Amendment
when it is “so grossly incompetent, inadequate, or excessive as to
shock the conscience or to be intolerable to fundamental fairness.”
Keohane v. Fla. Dep’t of Corr. Sec’y, 952 F.3d 1257, 1266 (11th Cir.
2020) (quotation marks omitted). The Eighth Amendment does
not require medical care to be “perfect, the best obtainable, or even
very good.” Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d 1263, 1271
(11th Cir. 2020). “[M]ere negligence or a mistake in judgment does
not rise to the level of deliberate indifference.” Mann v. Taser Int’l,
Inc., 588 F.3d 1291, 1308 (11th Cir. 2009). Additionally, “a simple
difference in medical opinion between the prisoner’s medical staff
and the inmate as to the latter’s diagnosis or course of treatment”
does not support a claim of deliberate indifference. Harris v. Thig-
pen, 941 F.2d 1495, 1505 (11th Cir. 1991).
       Here, the district court correctly concluded that the defend-
ants were entitled to qualified immunity on Montalban’s Eighth
Amendment claim. The defendants were acting within the scope
of their discretionary authority as prison facility employees at the
time of the alleged incidents. Montalban’s allegations, however,
USCA11 Case: 21-11431       Date Filed: 09/21/2022     Page: 14 of 17




14                     Opinion of the Court                 21-11431

even taken as true, failed to state an Eighth Amendment claim for
deliberate indifference as to the non-medical defendants, Smith,
Boley, McLean, and Heuett. Montalban informed Smith, Boley,
and McLean that he needed medical care, and they advised him to
go to health services and submit a BP-9 form. Montalban also al-
leged that Heuett denied him medical care, but he did not explain
how. Accordingly, Montalban did not allege sufficient facts to
show that these defendants disregarded his medical needs and
acted with more than mere negligence. Gilmore, 738 F.3d at 274.
        In addition, the district court properly concluded that Mon-
talban failed to sufficiently allege deliberate indifference as to Dr.
Nikbak. Montalban’s third amended complaint alleged that Dr.
Nikbak failed to diagnose his seizures, prescribed two weeks of
painkillers for his collarbone injury, stated that his collarbone was
healing by itself, and delayed surgery for five months. However,
when Montalban informed Dr. Nikbak of his seizures, he advised
Montalban that he would see him when he entered the population
compound. Further, even if Dr. Nikbak was negligent in prescrib-
ing painkillers for Montalban’s collarbone on grounds that the
bone was healing by itself, mere negligence does not rise to the
level of deliberate indifference. Mann, 588 F.3d at 1308. Moreover,
Montalban’s allegation that Dr. Nikbak delayed his surgery is con-
tradicted by the materials he attached to his third amended com-
plaint, showing that Dr. Nikbak submitted a request for surgery on
July 23, 2014, which was granted on September 24, 2014. Thus,
Montalban did not allege facts showing that Dr. Nikbak’s
USCA11 Case: 21-11431       Date Filed: 09/21/2022    Page: 15 of 17




21-11431               Opinion of the Court                       15

treatment was grossly incompetent, inadequate or excessive as to
shock the conscience or be intolerable to fundamental fairness.
Keohane, 952 F.3d at 1266. To the extent that Montalban disagreed
with being prescribed painkillers for his collarbone injury, a mere
disagreement does not support a claim of deliberate indifference to
serious medical needs. Harris, 941 F.2d at 1505.
        The district court also did not err in finding that Montalban
failed to state a deliberate indifference claim against Dr. Tidwell.
While Montalban alleged that Dr. Tidwell was hesitant to provide
him treatment, he also stated that Dr. Tidwell told him to start tak-
ing medication for his seizures. Additionally, contrary to Montal-
ban’s allegation that Dr. Tidwell did not inform him of his need for
plastic surgery on his right eye, Montalban’s third amended com-
plaint shows that Dr. Tidwell requested an ophthalmology proce-
dure, and Montalban was ultimately referred for evaluation. Thus,
while Montalban may have disagreed with his course of treatment,
he has not alleged sufficient facts to show that Dr. Tidwell was de-
liberately indifferent. Mann, 588 F.3d at 1308.
        Accordingly, as the district court found, Montalban has
failed to state a claim that the defendants were deliberately indif-
ferent to his serious medical needs in violation of the Eighth
Amendment, and the defendants are therefore entitled to qualified
immunity. Gilmore, 738 F.3d at 274.
USCA11 Case: 21-11431        Date Filed: 09/21/2022     Page: 16 of 17




16                      Opinion of the Court                 21-11431

                                  V.
        We review a district court's application of its local rules for
an abuse of discretion. Mann, 588 F.3d at 1302 (11th Cir. 2009).
Additionally, a district court’s denial of a motion for reconsidera-
tion is reviewed for an abuse of discretion. Corwin v. Walt Disney
Co., 475 F.3d 1239, 1254 (11th Cir. 2007).
       The Middle District of Florida’s local rules provide that a
motion must be contained within a single document no longer
than 25 pages inclusive of all parts. M.D. Fla. L.R. 3.01(a). Further-
more, a motion for leave to file a motion of more than 25 pages
must not exceed 3 pages inclusive of all parts and must not include
the proposed motion. Id.
       Rule 59(e) provides that a motion to alter or amend a judg-
ment may be filed within 28 days of the judgment’s entry. Fed. R.
Civ. P. 59(e). Rule 59(e) motions are granted only on the basis of
newly-discovered evidence or manifest errors of law or fact. PBT
Real Estate, LLC v. Town of Palm Beach, 988 F.3d 1274, 1287 (11th
Cir. 2021).
        Here, Montalban has not shown that the district court com-
mitted a clear error of judgment in enforcing its 25-page limit for
motions, its 3-page limit for motions for leave to file excess pages,
or its rule that proposed motions must not be included in a motion
for leave to file excess pages. Mann, 588 F.3d at 1302; M.D. Fla.
L.R. 3.01(a). Further, Montalban has failed to show that the district
court abused its discretion in denying the motion for
USCA11 Case: 21-11431       Date Filed: 09/21/2022    Page: 17 of 17




21-11431               Opinion of the Court                       17

reconsideration: while Montalban asserts that he presented newly-
discovered evidence in his motion, his motion primarily raised ar-
guments already raised in his response to the motion to dismiss and
considered by the district court. Thus, the district court was within
its discretion to deny Montalban’s motion for reconsideration, and
we affirm.
      AFFIRMED.